Exhibit 10.20

HEIDRICK & STRUGGLES

INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

 

1. PURPOSE OF THE PLAN

The purpose of the Heidrick & Struggles Incentive Plan is to provide incentives
awards to key employees of, and independent contractors to, the Company, its
Subsidiaries and Affiliates to retain, reward, and motivate such individuals for
exerting their best efforts and achieving specific performance goals on behalf
of the Company, its Subsidiaries and Affiliates. The Company believes that it
will benefit from providing incentives that align such individuals’ interests
with the Company’s key business strategy and objectives of achieving long-term
revenue and operating income growth.

 

2. DEFINITIONS

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) AFFILIATE: Any entity in which the Company, directly or indirectly, has at
least a five percent ownership interest.

 

  (b) BOARD: The Board of Directors of the Company.

 

  (c) CHANGE IN CONTROL: As such term is defined in the GlobalShare Program.

 

  (d) CODE: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

  (e) COMMITTEE: The Human Resources and Compensation Committee of the Board.

 

  (f) COMPANY: Heidrick & Struggles International, Inc. a Delaware corporation,
and any successor thereto.

 

  (g) EFFECTIVE DATE: January 1, 2007, subject to approval by the Company’s
stockholders at the Company’s annual meeting of stockholders held on May 24,
2007, and any adjournment or postponement thereof. The Plan shall remain in
effect until terminated by the Board. The Plan has been amended and restated
effective January 1, 2008.

 

  (h) GLOBALSHARE PROGRAM. The 1998 Heidrick & Struggles GlobalShare Program I
or the 1998 Heidrick & Struggles GlobalShare Program II, as applicable, and any
successor program thereto.

 

  (i) PARTICIPANT: An individual who is selected by the Committee to participate
in the Plan pursuant to Section 4 of the Plan.



--------------------------------------------------------------------------------

  (j) PLAN: The Heidrick & Struggles Incentive Plan, as it may be amended from
time to time.

 

  (k) SUBSIDIARY: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

3. ADMINISTRATION

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are “outside directors” within the meaning of
Section 162(m) of the Code. The Committee is authorized to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make any other determinations that it deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

 

4. ELIGIBILITY

Participants shall consist of the employees of, and independent contractors to,
the Company and its Subsidiaries and Affiliates who the Committee may designate
in its sole discretion from time to time as eligible to participate in the Plan.
The Committee shall determine, in its sole discretion, (i) the performance
periods and the performance goals pursuant to which incentive awards will be
made, (ii) final incentive award amounts to be paid to Participants, and
(iii) the form of compensation in which such incentive awards are to be paid.
The Committee shall have the discretion to terminate a Participant’s
participation in the Plan at any time, in which case no incentive award may be
paid.

 

5. PERFORMANCE CRITERIA

 

  (a) ESTABLISHMENT OF PERFORMANCE PERIOD AND PERFORMANCE GOALS. A Participant’s
incentive award shall be determined based on the attainment of written
performance goals approved by the Committee for a performance period established
by the Committee (i) while the outcome for that performance period is
substantially uncertain and (ii) no later than 25% after the start date of such
performance period.

 

  (b)

PERFORMANCE CRITERIA. The performance goals, which must be objective, shall be
based upon one or more of the following criteria: (i) consolidated earnings
before or after taxes (including earnings before interest, taxes, depreciation
and amortization); (ii) net income; (iii) operating income; (iv) earnings per
Share; (v) book value per Share; (vi) return on stockholders’ equity;
(vii) expense management; (viii) return on investment; (ix) improvements in
capital structure; (x) profits or profitability, including of an identifiable
business unit or product; (xi) maintenance or improvement of profit margins;
(xii) price per

 

-2-



--------------------------------------------------------------------------------

 

Share; (xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash
flow; (xvii) working capital and (xviii) return on assets. The foregoing
criteria may relate to the Company, one or more of its Subsidiaries or
Affiliates or one or more of its divisions or units, or any combination of the
foregoing, and may be applied on an absolute basis and/or be relative to one or
more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. In addition, to the degree consistent with
Section 162(m) of the Code, the performance goals may be calculated without
regard to extraordinary items.

 

6. AWARD DETERMINATION AND PAYMENT

 

  (a) DETERMINATION. As soon as practicable following the completion of each
performance period, the Committee shall determine whether, and to what extent,
the applicable performance goals have been met with respect to a given
Participant and shall certify and ascertain the amount of the applicable
incentive award payable. No incentive award will be paid for such performance
period until such certification is made by the Committee. The amount of the
incentive award actually paid to a given Participant may be more or less than
the amount determined by the applicable performance goal formula, at the
discretion of the Committee; provided, however, that the amount of the incentive
actually paid to a given Participant who is a “covered employee” under
Section 162(m) of the Code for the calendar year in which the payment is made
shall not be more than the amount determined by the applicable performance goal
formula.

 

  (b) TIME OF PAYMENT. The amount of the incentive award determined by the
Committee for a performance period shall be paid to the Participant at such time
as determined by the Committee in its sole discretion after the end of such
performance period, but in no event later than March 15 of the calendar year
following the calendar year in which the performance period ends.

 

  (c) EMPLOYMENT ON PAYMENT DATE REQUIRED. Notwithstanding the foregoing, no
incentive award for a performance period shall be paid to a Participant who is
not employed by the Company or a Subsidiary or Affiliate on the date the
incentive award is paid.

 

  (d) FORM OF PAYMENT. The Committee in its sole discretion shall determine the
portion of each incentive award to be paid in cash and the portion of each
incentive award, if any, to be paid in the form of equity. Any equity
compensation will be awarded under, and shall be subject to, the GlobalShare
Program.

 

  (e) DEFERRAL. The Committee in its sole discretion may determine that payment
of all or a portion of the incentive award otherwise payable to a Participant in
cash shall be deferred until a later date, in which case the terms and
conditions to which such deferral is subject shall be determined by the
Committee and communicated in writing to the Participant. A Participant may
elect to defer all or a portion of the incentive award otherwise payable to him
or her in cash into the Heidrick & Struggles International, Inc. Deferred
Compensation Plan, in accordance with the terms of such Deferred Compensation
Plan.

 

-3-



--------------------------------------------------------------------------------

  (f) MAXIMUM AWARD. In no event shall any Participant who is a “covered
employee” under Section 162(m) of the Code for the calendar year in which the
award is paid receive an incentive award under the Plan that exceeds $5,000,000
with respect to each calendar year of the performance period to which the award
relates.

 

  (g) RETIREMENT. Incentive awards shall be subject to the Company’s Bonus,
Restricted Stock Unit and Cash Deferral Retirement Policy.

 

7. TAX WITHHOLDING

The Company shall have the right to deduct from the cash portion of any
incentive award payment the amount of any taxes required by any law to be
withheld with respect to such payment.

 

8. CHANGE IN CONTROL

In the event of a Change in Control, the Committee shall have the right in its
sole discretion to make any adjustments to the performance goals and incentive
awards it deems appropriate, and to provide for an immediate payment of any
incentive awards.

 

9. NO RIGHT TO CONTINUED RELATIONSHIP; NO OBLIGATION OF UNIFORM TREATMENT

The granting of an incentive award under the Plan shall impose no obligation on
the Company or any Subsidiary or Affiliate to continue the employment or service
of any Participant and shall not lessen or affect the Company’s, Subsidiary’s or
Affiliate’s right to terminate the employment or service of such Participant. No
Participant, employee or independent contractor shall have any claim to be
granted any incentive award under the Plan, and there is no obligation for
uniformity of treatment of Participants or any other persons.

 

10. SUCCESSORS AND ASSIGNS

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, any beneficiary of such Participant,
the estate of such Participant and the executor, administrator or trustee of
such estate, or any receiver or trustee in bankruptcy or representative of the
Participant’s creditors.

 

11. AMENDMENT OR TERMINATION OF PLAN

The Board may amend, alter or discontinue the Plan, without the approval of the
stockholders of the Company, unless such approval is required by applicable law,
regulation or rule of any stock exchange on which the Shares are listed. No
amendment or termination of the Plan shall, without the consent of a
Participant, reduce the right of a Participant to a payment or distribution to
which the Participant is entitled by reason of an outstanding incentive award.

 

-4-



--------------------------------------------------------------------------------

12. CHOICE OF LAW

The Plan shall be governed by and construed in accordance with the laws of the
State of Illinois applicable to contracts made and to be performed in the State
of Illinois.

 

-5-